PER CURIAM.
Appellant, who was plaintiff in the trial court, appeals a summary final judgment for defendant. Appellant argues that he is entitled to relief under the provisions of Section 11 of the Safety Appliance Act, 45 U.S.C.A.
We have carefully reviewed the file in light of appellant’s argument and we find no facts or reasonable inferences therefrom which would support a finding that the railroad car[s] was on appellee’s line. *223Therefore, appellee is relieved of any possible liability as contended under appellant’s argument on appeal. See Risberg v. Duluth, Missabe & Iron Range Ry. Co., 233 Minn. 396, 47 N.W.2d 113, cert. den. 342 U.S. 832, 72 S.Ct. 40, 96 L.Ed. 630 (1951), reh. den. 342 U.S. 895, 72 S.Ct. 198, 96 L.Ed. 670 (1951); Paul v. Duluth, Missabe & Iron Range Ry. Co., 96 F.Supp. 578 (D.C.Minn.1950).
Affirmed.
LILES, Acting C. J., and HOBSON and McNULTY, JJ., concur.